NO








NO. 12-09-00365-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
2006 HARLEY DAVIDSON
MOTORCYCLE '     APPEAL
FROM THE 273RD
VIN # 1HD1BWB136Y036149,
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '     SAN
AUGUSTINE COUNTY,TEXAS
 


                                                      MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on July 10,
2009.  Under rule of appellate procedure 26.1, the notice of appeal must be
filed within thirty days after the judgment is signed.  However, Appellant
filed a motion for new trial.  See Tex.
R. App. P. 26.1(a) (providing that notice of appeal must be filed within
ninety days after judgment signed if any party timely files motion for new
trial).  Therefore, his notice of appeal was due to have been filed no later
than October 8, 2009.  Appellant’s notice of appeal was filed on October 28,
2009.  Because Appellant’s notice of appeal was not filed on or before October
8, 2009, it was untimely, and this court has no jurisdiction of the appeal.
            On
November 5, 2009, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely and
there was no timely motion for an extension of time to file the notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3.  Appellant was
further informed that unless the record was amended on or before November 16,
2009 to establish the jurisdiction of this court, the appeal would be
dismissed.  The deadline for responding to this court’s notice has expired, and
Appellant has not established this court’s jurisdiction or otherwise responded
to the notice.   
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered November 18,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)